Per Curiam,
The judgment for the defendant non obstante veredicto was entered on the ground of the contributory negligence of the deceased. This was inevitable under the testimony, and defendant’s tenth and eleventh points should have been affirmed. The learned trial judge so admits in his opinion granting defendant’s motion for judgment, and, on so much of that opinion as points out that no distinction can be made between Dunlap v. Philadelphia Rapid Transit Company..248 Pa. 130, and the present case, the judgment is affirmed.